Citation Nr: 1535711	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999 and from December 2003 to October 2004.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

This appeal was the subject of Board remands dated in March 2012 and January 2014. 


FINDINGS OF FACT

1.  The Veteran does not have a current heart disorder.

2.  The Veteran has a low back disorder that clearly and unmistakably preexisted his period of active service from December 2003 to October 2004.  The condition was diagnosed by X-ray in March 2003 and the Veteran received treatment, including physical therapy, in the following months.

3.  The Veteran was examined and accepted into a second period of active service in December 2003 based in significant part on the results of an October 2003 service department examination; at that examination he provided a history of recurrent back pain, but clinical evaluation of the spine and other musculoskeletal system was normal, it was expressly indicated that no defects of any system were found, and his PULHES profile was recorded as "1" for all categories of fitness.

4.  The evidence does not show clearly and unmistakably that the Veteran's low back disorder was not aggravated during his period of active service from December 2003 to October 2004; worsening symptoms of the Veteran's low back disorder are documented in the service treatment records for this period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A July 2006 VCAA notice letter explained the evidence necessary to substantiate the claims for service connection for a low back disorder and a heart disorder.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, July 2006 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also afforded an opportunity to present testimony at an October 2011 hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, elicited testimony relevant to the onset of the Veteran's claimed disabilities and whether or not current disability existed, identified an evidentiary deficit in terms of missing treatment records, and suggested the submission of additional evidence to support the Veteran's claim.  Subsequently, the undersigned issued a Board remands affording the Veteran VA examinations as to his claims and seeking additional service treatment and post-service treatment records that would be relevant to his claims.  The VLJ also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  To the extent there was not strict compliance in any sense, such constitutes no more than harmless, non-prejudicial error, as the claim for service connection for low back disability is granted herein, and the medical opinion evidence indicates, without contradiction, that the Veteran has not experienced heart disability from the time of his discharge from service forward, and he has been provided notice and an opportunity to respond to this finding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  All identified available records requested in the Board's March 2012 and January 2014 remand directives were sought and obtained.  Certain service treatment records were sought, as discussed directly below, until it was reasonably certain that additional records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  Certain VA treatment records from Clarksburg, West Virginia, were sought pursuant to the Board's March 2012 remand instructions, but it was determined after multiple inquiries that the Veteran underwent VA examinations but did not receive any treatment at that facility.  The AOJ's actions are in full compliance with Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Particularly in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veteran has described treatment for low back disability his first period of service, from February 1996 to February 1999, a period for which very little documentation in the form of service treatment records has been found.  He is being granted service connection for low back disability in this decision, under the presumption of sound condition upon entry into service for his second period of service, and the evidence indicates that he does not have a current heart disorder and he has not described any finding of in-service heart disability; thus, there appears to be little potential for prejudice accruing to him by reason of lack of the missing service treatment records.  

Nevertheless, in accord with VA's enhanced duty to assist under the circumstances, extensive efforts have been made to obtain additional service treatment records.  The Pennsylvania office of the Adjutant General, the West Virginia office of the Adjutant General, and other service department offices were contacted in July 2006, August 2006, October 2006, and November 2006.  In December 2006 very limited additional records were received from the Pennsylvania Adjutant General's office, which indicated that the Veteran's records had been transferred to the West Virginia Adjutant General's office March 2001.  In December 2006 the AOJ sought additional service department personnel and treatment records from the Department of Military Affairs in Fort Indiantown Gap, Annville, Pennsylvania.  Limited records were received in January 2007 and it was indicted that the balance of the records had likely been forwarded to the West Virginia Adjutant General's office, or that they could have been sent to another service department location in error.  After being informed by the AOJ that it could not locate many of his service treatment records, the Veteran provided copies of all such records in his possession in March 2007.  Requests to additional locations were made in March 2007 and November 2007.  In January 2009 records were sought through additional locations but a search through DPRIS was "negative for images for this Veteran."  In March 2009 the AOJ informed the Veteran again that it could not find certain of his service treatment records.  A search from another location in March  2009 was again negative.  The AOJ again requested the records from the West Virginia Adjutant General's office in March 2012.  In response, a large quantity of records was received in April 2012, but aside from certain limited service personnel records, they were duplicative of records previously received in response to previous requests.  The attempts made by the AOJ were extensive and exhaustive.  In light of the foregoing, the Board finds that it is reasonably certain that additional records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The records that were lost or destroyed likely include the great bulk of service treatment records for the Veterans first period of active service.  
   
With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

With respect to the March 2014 VA examination for the Veteran's back disorder, the benefit is granted in full in this decision, so that any deficiency in obtaining a VA examination and opinion as to that matter is no more than harmless, non-prejudicial error.
 
With respect to the March 2014 VA examiner's opinion regarding the Veteran's heart disorder, the examiner provided a thorough and well-documented opinion that the Veteran has no current heart disorder.  The examination report sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Further, it is in full compliance with the Board's March 2012 and January 2014 remand directives as to obtaining such an opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on the foregoing, the Board finds that, under the circumstances of the Veteran's claim, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  


Service Connection-General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  (Emphasis added.)  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A Veteran's 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456 (1992).  PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.
See McIntosh, 4 Vet. App. at 555.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In cases where, as here, records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).


Heart Disorder

At the Veteran's October 2011 Board hearing, he noted that he was on medication for service-connected hypertension and that a past workup for his heart, including a heart catheterization, had been normal.

The evidence in the claims file shows that the Veteran was evaluated extensively for possible heart disease at Preston Memorial Hospital and Monongalia General Hospital in August 2002, between his first and second periods of active service.  An August 2002 workup of the Veteran's heart indicates that despite symptoms that could have been indicative of heart disease, such as neck, right arm, and chest discomfort, a catheterization of his coronary arteries showed they were normal and his left ventricular function was normal.  Laboratory tests that had apparently of concern in the past were repeated and were negative for heart disease.  The treating cardiologist opined that past results were falsely positive and that the Veteran likely did not have a cardiac event.  It was noted that the possibility of a coronary spasm could not be excluded, but he did not see electrodiagnostic changes that would suggest that such occurred.  The August 2002 Monongalia General Hospital discharge report indicates discharge diagnoses of chest pain likely non-anginal in nature; normal left ventricular function; and underlying hyperlipidemia.  He was discharged for follow-up care with a private physician for continued follow-up, risk factor modification, and evaluation for likely non-anginal chest discomfort.

As noted, the Veteran entered in second period of active service in December 2003.

In June 2004, during the Veteran's second period of active service, the Veteran was seen by a consulting physician for multiple medical problems.  He indicated he had been in his regular state of health until in January 2004 when he was found to have abnormal labs, including elevated live enzymes. The examining physician's differential diagnoses were (1) vasovagal episode, accounting for episodes of syncope, or 2) dysrhythmia (although less likely).  The Veteran was ultimately found to have and has been granted service connection for hemochromatosis; he was discharged from active service as unfit for duty in October 2004 largely on the basis of this diagnosis.
  
At a VA examination in March 2014, the Veteran was examined and his claims file was reviewed.  The examiner found that the Veteran was not now and never had been diagnosed with a heart condition.  The examination report states that the Veteran told the examiner that he was not sure he had a heart condition and indicated that the claim for service connection for a heart disorder was filed on the advice of his representative.  

The March 2014 VA examiner found that the Veteran had no condition that qualified within the generally accepted medical definition of ischemic heart disease.  She indicated that the Veteran did not have a myocardial infarction, had no congestive heart failure, had no heart valve condition, and had none of several other listed possible heart conditions.   On examination heart rhythm was regular, heart sounds were normal, there was no jugular-venous distension, auscultation of the lungs was clear, peripheral pulses were normal, there was no peripheral edema, blood pressure was 148/85, and there were no further pertinent physical findings.  Diagnostic testing did not reveal evidence of cardiac hypertrophy or cardiac dilation.  A March 2014 EKG was said to show a left ejection fraction of 60 percent and normal wall motion.  The Veteran denied experiencing symptoms with any level of physical activity.  The examiner produced a medical outline of the Veteran's history of heart examination and evaluation and the findings pertinent to her analysis, as well as a detailed outline of the claims process in this appeal, reflecting a very thorough analysis and understanding of the evidence in the claims file.

The March 2014 examiner concluded that the Veteran did not have a current heart condition.  She acknowledged that the Veteran had been evaluated once in the past for chest pain, a reference to the August 2002 private treatment and evaluation described above, but that testing was normal and chest pain was found not to be related to his heart.  She found that the Veteran had no subjective symptoms of heart disease and asserted that his testing was normal.  She asserted that there was no evidence of a past or current heart condition.  

The Board finds the March 2014 VA examiner's opinion to be of a very high probative value to show that the Veteran does not have a current heart disorder, as it is a competent medical opinion based on history as provided by the Veteran, detailed analysis and complete review of the relevant medical evidence of record, and detailed examination of the Veteran.  As there is essentially no countervailing evidence to the examiner's opinion, the Board finds that the preponderance of the evidence shows that the Veteran does not have and has not experienced a heart disorder during the pendency of the claim for service connection on appeal.  As the preponderance of the evidence is against this necessary element of such a claim, entitlement to service connection is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of his appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Low Back Disorder

At the Veteran's October 2011 Board hearing, he stated that his back symptoms began during his first period of service from 1993 to 1996.  He stated he was on crutches during his first period of service at one time because of his back.  

Records of the described treatment for a back disorder during the Veteran's first period of service are not associated with the claims file; however, as noted, some significant portion of records from the first period of service have been lost or destroyed and it is reasonably certain that further efforts to obtain them would be futile.

Between the Veteran's first and second periods of active service, in March 2003, X-rays taken at Preston Memorial Hospital were reported to reveal moderate to severe disc space narrowing at the L4-5 and the L5-S1 levels.  Private records of physical therapy indicate that the Veteran was seen for physical therapy for back pain on several occasions in 2003.  

At a service department history recorded on October 2003, the Veteran indicated by history that he had experienced in the past or had now "recurrent back pain or any back problem."  The reviewing clinician noted that the Veteran was being seen by physical therapy at present.  

The Veteran underwent a corresponding service department examination in October 2003, on the same day as the history noted above was recorded.  The purpose of the service department examination is stated as "[t]o obtain medical data for determination of medical fitness for enlistment, induction, appointment and retention for applicants and members of the Armed Forces."  At the examination, clinical evaluation of the spine and other musculoskeletal system was recorded as "normal."  In the summary of defects section of the report the examiner wrote, "None noted." The examiner indicated that no further specialist examinations were indicated.  The examiner recorded the Veteran's PULHES profile as '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition.  See Odiorne v. Principi, 3 Vet. App. 456 (1992).

As noted, the Veteran entered his second period of active service in December 2003.  

During active service, in May 2004, the Veteran was provided a temporary PULHES "3" profile for his lower extremities as a result of a lumbar strain.  He was to take part in no running, jumping, or lifting of more than 10 pounds.  He was to walk at his own pace and distance.  Another service treatment record dated in May 2004 indicates that the Veteran was experiencing severe low back pain since jumping from the back of a vehicle the night before.  He provided a history of a previous back injury with severe back pain 6 years ago and described having undergone physical therapy on and off over the years.  Pain was radiating down the right leg to the back of the knee.  The Veteran indicated that when these symptoms occurred it usually took one to two weeks to heal.  The diagnoses were lumbar sprain and possible mild nerve impingement.  

Service treatment records from June 2004 indicate that the Veteran was having recurring pain in his lower back and also include a history of chronic lumbago.  The focus of the treatment records was treatment of the Veteran's hypertension and hemochromatosis, which resulted in his discharge from service in October 2004.  

At a VA examination in March 2012 the examiner noted the between-service March 2003 X-rays to show moderate to severe disc space narrowing at L4-5 and L5-S levels.  She noted he had been seen in March 2003 for right-sided low back pain, with insidious onset 3 to 4 months prior while attempting to get out of bed.  She noted he had been seen for low back pain multiple times in 2003.  She opined only that there was evidence of low back pain prior to the Veteran's active duty period.

At a VA examination in March 2014, the examiner found the Veteran to have degenerative arthritis of the lumbar spine.  She noted that degenerative disc disease of the lumbar spine had been diagnosed in March 2003 and also found the Veteran to have lumbar radiculopathy of the right lower extremity.  The Veteran reported started having back problems in 1996 or 1997.  He said it seemed like he noticed it when his unit was deployed.  The examiner noted that the Veteran had pain radiating down to the right leg to the knee, and had a tingling sensation down the right leg to the knee as well.  He was noted to have been treated by a chiropractor on and off since 2005 and by a private physician as well.  The examiner reviewed January 2014 records from Williams Chiropractic Clinic and noted them to show a history of low back pain from military duty and heavy lifting, worse in the past year, and increased with activity, with symptoms appearing on the left side.

The examiner found that the Veteran clearly had a low back disorder, diagnosed as degenerative disc disease of the lumbar spine with lumbar radiculopathy of the right lower extremity, as documented on X-rays and in the treatment records.  However, with respect to whether the disorder was directly related to the Veteran's period of active service or was aggravated during a period of active service, the examiner noted that the Veteran contended that his back condition stemmed from his first active duty period, particularly during 1996 deployment.  The examiner indicated she could not resolve the matter on appeal without resort to mere speculation.  She explained that she did not have the service treatment records for the 1996-1999 period of service, and requested that the service treatment records be obtained and the matter then be re-submitted for a medical opinion.  The Board notes, however, that, as discussed above, extensive and exhaustive efforts have been made to obtain the records and it is evident they have been lost or destroyed and reasonably certain that further efforts to obtain them would be futile.

Because the Veteran was accepted into active duty in December 2003 based in significant part on his October 2003 service department examination, which showed clinical evaluation of the spine and other musculoskeletal system to be normal, a PULHES profile of "1" for all categories, and no defects upon physical examination, a presumption of sound condition of the Veteran's low back upon entry into active service in December 2003 is warranted.  

Reviewing the evidence of record, the Board finds that X-rays of the Veteran's back in March 2003 at Preston Memorial Hospital, showing  moderate to severe disc space narrowing at the L4-5 and the L5-S1 levels, coupled with the Veteran's months of physical therapy for back disability in 2003, constitute clear and unmistakable evidence that he had a low back disorder that pre-existed his second period of active service from December 2003 to October 2004.  Thus, the first, pre-existing condition prong, of the presumption of sound condition upon entry into service is rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

However, the evidence does not show clearly and unmistakably that the condition was not aggravated during active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Rather, an episode of low back injury and severe back pain was noted in May 2004, resulting in the Veteran's profile being reduced from "1" to "T3", and recurrent back pain and chronic lumbago were noted in June 2004.  The second prong of the presumption of sound condition upon entry into service is therefore not rebutted.  As a result, although the March 2014 VA examiner indicated the condition was diagnosed in March 2003, before the second period of active service, the claim for service connection for a low back disorder is to be adjudicated as a claim for service connection as though the condition arose during the Veteran's second period of active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The Board finds that the lay and medical evidence is at least in equipoise to show that low back disability, currently diagnosed as degenerative disc disease of the lumbar spine with lumbar radiculopathy of the right lower extremity, existed from the time of the Veteran's second period of active duty through the time of the presently appealed claim.  Accordingly, entitlement to service connection for low back disability is warranted.  









ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a heart disorder is denied.






______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


